Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
February 12, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00064-CV



               IN RE JUSTIN BRENNAN EDWARDS, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-49504

                         MEMORANDUM OPINION

      On January 23, 2019, relator Justin Brennan Edwards filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the unverified petition, relator claims that he is being restrained of
his liberty by his divorce decree, which orders him to pay child support.
      Relator bears the burden to provide a sufficient record to show that he is
entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has failed to do so here. See Tex. R. App. P. 52.7(a).

      Accordingly, we dismiss relator’s petition.


                                      PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2